                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISON
                                  Civil Action No.: 3:17-CV-00652


 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                             Plaintiffs,
                                                              DECLARATION OF DAVID E.
       v.                                                          ARMENDARIZ

 FRITO-LAY NORTH AMERICA, INC.,                                    INDEX OF EXHIBITS

                             Defendant.


Exh. No.                Description

            1.          Brief of Amici Curiae filed on March 1, 2017 in Converse, Inc. v. ITC, Case No.
                        16-2497 in the United States Court of Appeals for the Federal Circuit

            2.          Document Excerpts from Exhibit 2 to the Declaration of Christopher Lauzau,
                        submitted by Plaintiffs on October 29, 2018 [Docs. 41–43]

            3.          Plaintiffs’ Responses and Objections to Defendant’s First Set of Requests for
                        Production served on December 20, 2018

            4.          Documents produced by Plaintiffs on January 18, 2019
                        (SLPC_00000035–SLPC_00000036; SLPC_00000080–SLPC_00000085)

            5.          Certain documents produced by Plaintiffs on April 19, 2019
                        (SLPC_00004642 – SLPC_00041286)




01313-001/00172570-1
      Case 3:17-cv-00652-KDB-DSC Document 71-2 Filed 06/14/19 Page 1 of 1
